Citation Nr: 0915186	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
left knee disability, patellar chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk

INTRODUCTION

The Veteran had active military service from October 1984 to 
October 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
an November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for the left knee disability 
and assigned an initial 0 percent rating for the condition 
retroactively effective from November 1, 2004, the day 
following the Veteran's discharge from the military.  
He appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (indicating when this 
occurs VA adjudicators must consider whether the rating 
should be "staged" to compensate the Veteran for times 
since the effective date of the award when his disability may 
have been more severe than at others).  In a March 2006 
decision during the pendency of the appeal, the RO increased 
the initial rating for the left knee disability to 10 percent 
with the same retroactive effective date of November 1, 2004, 
the day following the Veteran's discharge from the military.  
He has continued to appeal for an even higher initial rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the 
Veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise). 

In February 2009, in support of his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  During the hearing, the 
presiding VLJ agreed to leave the record open for 30 days to 
allow the Veteran an opportunity to submit private treatment 
records concerning his left knee disability.  However, he did 
not submit any additional supporting evidence within the time 
indicated, and he has not requested an extension of time to 
do so.  The Board, therefore, is proceeding with the 
adjudication of his claim.




FINDINGS OF FACT

According to the results of the most recent VA examination in 
January 2008, the Veteran's left knee disability is 
manifested by mild degenerative joint disease (i.e., 
arthritis) and associated pain; but, at worst, his flexion is 
only very slightly less than normal to 130 degrees (to 140 
degrees is normal), and he has normal, i.e., full extension 
to 0 degrees.  There also is no instability.  This VA 
examiner further indicated the Veteran was not additionally 
limited by the arthritic pain or by premature fatigue and 
weakness following repetitive-motion testing.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the left knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2007); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5014, 5256, 5257, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  That is, by way of a 
letter dated in December 2007, the RO advised the Veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled. 
 Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once 
a notice of disagreement (NOD) has been filed, for example 
contesting the initial disability rating assigned, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the Appellant, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Here, though not technically required, the December 2007 
letter mentioned discussed the downstream disability rating 
and effective date elements of the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

So even if there arguably is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to him over the course 
of this appeal, and his responses, he clearly has actual 
knowledge of the evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008); reversed 
on appeal to the Supreme Court in Shinseki v. Sanders, No. 
07-1209 (Apr. 21, 2009).  The Veteran has been represented 
throughout this appeal by an accredited Veteran's service 
organization, Disabled American Veterans, and the Veteran and 
his representative made arguments during the Travel Board 
hearing specifically addressing the applicable rating 
criteria that, if met, would entitle him to a higher rating 
for his left knee disability.  Their hearing testimony 
evidences their actual knowledge of the type evidence needed 
to support the claim.  Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and VA medical records, including the report of his most 
recent January 2008 VA compensation examination assessing the 
severity of his left knee disability, the determinative 
issue.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  The report 
of that evaluation has the necessary objective clinical 
findings to make this determination.  38 C.F.R. § 4.2.  And 
as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent for his Left Knee Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based upon the facts found.  That is 
to say, VA may "stage" the rating to compensate the Veteran 
for times since the effective date of his award when his 
disability may have been more severe than at others.  
Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

An extra-schedular rating will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected left knee disability, 
currently evaluated as 10-percent disabling under 38 C.F.R. § 
4.71a, DC 5014, for osteomalacia.  

The Rating Schedule indicates that the diseases under DCs 
5013 through 5024 will be rated on limitation of motion of 
affected parts, as degenerative arthritis.  Degenerative 
arthritis, DC 5003, also indicates to rate based on the 
extent of limitation of motion of the affect part - which, 
here, is the knee, so according to the requirements of DC 
5260 (for limitation of flexion) and 5261 (for extension).



According to DC 5003, when, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
(i.e., 0 percent) under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  And a higher 
20 percent rating is assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Note (1) in DC 5003 clarifies that these 20 and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.

Normal range of motion in the knee is from 0 to 140 degrees 
(extension to flexion).  38 C.F.R. § 4.71, Plate II.

According to DC 5260, a 0 percent rating is warranted if 
flexion is limited to 60 degrees.  The minimum compensable 
rating of 10 percent will be assigned when flexion is limited 
to 45 degrees.  The next higher 20 percent rating requires 
flexion limited to 30 degrees, and the highest possible 
rating of 30 percent under this code requires flexion limited 
to only 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

According to DC 5261, a 0 percent rating is warranted if 
extension is limited to 5 degrees.  The minimum compensable 
rating of 10 percent will be assigned when extension is 
limited to 10 degrees.  The next higher rating of 20 percent 
requires extension limited to 15 degrees.  A 30 percent 
rating requires extension limited to 20 degrees.  A 40 
percent rating requires extension limited to 30 degrees.  And 
a 50 percent rating, the highest possible under this code, 
requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
DC 5261.



When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, VA assigns a 10 
percent rating where the resulting disability is slight, a 20 
percent rating for moderate disability, and a 30 percent 
rating for severe disability.  38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2008).

DCs 5256 (for ankylosis of the knee), 5262 (for impairment of 
the tibia) and 5263 (for genu recurvatum) are not applicable 
in this case because the medical evidence does not show the 
Veteran has this type of impairment.  Ankylosis, 
incidentally, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because, 
as will be explained, the Veteran is able to move his left 
knee joint in both flexion and extension, by definition, 
his left knee is not ankylosed.

In June 2004 the Veteran was afforded a VA compensation 
examination by a private physician, Dr. H.H., who reviewed 
the medical records brought into the office by the Veteran.  
The Veteran told the examiner that his then current 
medication was Motrin.  He said that when he squatted, 
kneeled, or climbed stairs, his left knee did not bother him 
that much.  He also denied experiencing swelling, locking, 
instability, or incapacitation in his left knee.  He stated 
his left knee pain was mild, and only bothered him a couple 
of times per month.  He did not wear a knee brace, and he was 
able to carry out the activities of his daily living.

On objective physical examination, the Veteran's left knee 
did not have any indications of warmth (heat), redness, 
swelling, or effusion.  The flexion of his left knee was to 
140 degrees, so normal.  The McMurray and drawer tests were 
also negative for instability.  As well, he did not have any 
pain, fatigue, weakness, lack of endurance, incoordination, 
ankylosis, locking pain, effusion, or recurrent subluxation.  
His reflexes in his knee were +2 and symmetrical bilaterally.  
The examiner determined the Veteran had bilateral patellar 
chondromalacia, more so in his right knee than his left knee.  
He also had a left knee strain, which he Veteran indicated 
happens a few times a month and was related to him favoring 
his right knee.  The X-ray of his left knee was negative.

The Veteran's military service ended in October 2004.

Post-service, from 2004 to 2009, the Veteran received 
treatment for his left knee disability from two private 
physicians, Drs. C.J.B. and V.P.M.  During several visits 
with Dr. V.P.M., the Veteran consistently complained of pain 
in his left knee that he said was aggravated by running but 
relieved by Motrin and staying off the leg.  He said he had 
joint pain, joint swelling, joint stiffness, and mild 
weakness in his left knee.  He added that this knee did not 
give way, so stable.  He rated his pain as an 8 out of 10.  
Dr. V.P.M. noted the Veteran had difficulty bending the knee, 
so as to affect his range of motion, but there was no 
indication to what specific extent range of motion was 
limited.  The Veteran's knee was nontender.  He was 
prescribed Mobic, an anti-inflammatory medicine to help him 
cope with his frequent pain.

In November 2005 the Veteran was seen by Dr. C.J.B. for 
complaints of longstanding pain in his left knee.  The 
Veteran stated that his symptoms were worsening, increasing 
in severity and frequency.  He also said that his symptoms 
were aggravated by walking, standing, and any type of impact 
activity.  He denied any episodes of giving way, so still no 
instability.  Upon examination, Dr. C.J.B. noted the 
Veteran's knee was grossly within normal limits, except for 
some very subtle tenderness to palpation over the 
posteromedial joint line.  The Veteran was able to mobilize 
himself on and off the examining table without any 
significant difficulty.  Dr. C.J.B. did not note any antalgic 
gait, and the X-ray of the left knee was unremarkable. 

In December 2005 the Veteran had an MRI of his left knee by 
Dr. V.P.M., which indicated the Veteran had grade one 
degeneration of the meniscus cartilage.  The MRI also 
suggested the Veteran had a small tear underneath the 
posterior medial meniscus.  There was associated small knee 
effusion.

Also in December 2005, the Veteran had a partial arthroscopic 
medial meniscectomy of his left knee performed by Dr. C.J.B.  
At his January 2006 
post-surgery consultation, the Veteran's operative portal 
wounds were healing well, and there was no evidence of any 
significant intra-articular effusion.  Dr. C.J.B. noted the 
Veteran was still having discomfort over his knee at 
nighttime, and was also experiencing occasional popping 
episodes (crepitus).

A June 2006 X-ray by Dr. V.P.M. presented normal findings, 
with no arthritic changes of the left knee.

The Veteran was also treated at a local VA Medical Center 
(VAMC) on an outpatient basis for his left knee disability 
from September 2005 to October 2007.  He was diagnosed with 
left knee meniscus problem and post surgery by private 
medical doctor.



In January 2008 the Veteran was given another VA compensation 
examination, during which the VA examiner reviewed the claims 
file for the pertinent medical and other history.  Since his 
December 2005 surgery, the Veteran stated that his knee has 
improved quite a bit.  He told the VA examiner that he still 
had left knee pain and was unable to squat or kneel.  He also 
said that prolonged standing aggravated his left knee.  He 
described some occasional fullness, but no actual swelling of 
this knee.  He denied experiencing catching, locking, or 
giving way, so still no instability, and he did not use a 
knee brace for support.  His then current medication was 
Mobic or Advil occasionally.  He had some mild limitations in 
his activities of daily living, primarily mowing his yard and 
working in the yard.  He had to stop while he was mowing the 
yard to rest before he could finish his yard.  

On objective physical examination, there was no effusion.  
The Veteran's left knee was nontender and stable to various 
valgus stress testing both in extension and 30 degrees of 
flexion.  The Lachman test, McMurray's test, and the anterior 
and posterior drawer tests were all negative.  There were no 
posterior masses.  His range of motion was from 0 to 130 
degrees (extension to flexion), both active, passive, and 
against resistance.  He did have some patella crepitus from 
30 to 60 degrees during range of motion.  X-rays of the knees 
showed minimal tricompartment degenerative changes with no 
acute fractures or dislocations.  The VA examiner rated the 
Veteran's knees as mildly impaired because he had mild to 
moderate disability in the activities of his daily living and 
since there was evidence of tricompartment arthritis in his 
knees.  But in regards to DeLuca, the Veteran had no pain, 
fatigue, or incoordination with repetitive motion.  
8 Vet. App. at 206.

During his recent February 2009 Travel Board hearing, the 
Veteran testified that he has to sit down after a little 
while to rest his knee.  He said that he does not currently 
wear a knee brace because his doctor told him not to, 
although he has worn one in the past.  He takes Motrin, 
Aleve, and Ibuprofen for the pain in his knee.  He mentioned 
the December 2005 surgery.  He said his normal pain level in 
his left knee is about 6 out of 10, but that prolonged 
standing or other physical activity aggravates his symptoms 
and increases his pain level to a 9 out of 10.  


He said that he experiences pain upon motion of his left 
knee.  He further testified that he was able to squat, but 
not without pain.  He said the range of motion in his left 
knee is less than what it should be normally, but he 
acknowledged that he does not have any instability or 
subluxation in his left knee.  He said that his current 
occupation, 911 Administrator, requires him to stand on his 
feet frequently.  However, he acknowledged that his left knee 
disability has not required him to call in sick to work or 
resulted in any less than favorable performance evaluations.  
He described his left knee disability as moderate.  

As the above evidence of record illustrates, the Veteran has 
repeatedly exhibited normal extension of his left knee to 0 
degrees, and at worst his flexion has been only very slightly 
limited - to 130 degrees, keeping in mind that to 140 
degrees is normal.  38 C.F.R. § 4.71, Plate II.  Moreover, 
the VA compensation examiners have not indicated he has any 
additional functional impairment, including additional 
limitation of motion above and beyond that objectively shown, 
because of his pain.  See again Deluca, 8 Vet. App. at 206, 
and 38 C.F.R. §§ 4.40, 4.45, 4.59.  Similarly, there has been 
no objective clinical confirmation - including by the 
VA compensation examiners, of additional disability due to 
any of the other factors mentioned in DeLuca, either, such as 
on account of incoordination, premature/excess fatigability, 
or weakness, including after prolonged use of the left knee 
or repetitive range-of-motion testing.  And this is despite 
the Veteran's contentions to the contrary.

Clearly, therefore, a disability rating greater than the 
currently assigned evaluation of 10 percent for the Veteran's 
service-connected left knee disability may not be awarded 
based on impairment resulting from limitation of motion of 
this joint.  See 38 C.F.R. § 4.71a, DCs 5260 & 5261 (2008) 
(requiring evidence of limitation of flexion of the knee to 
30 degrees or limitation of extension of the knee to 
15 degrees for the assignment of a higher 20 percent rating).  
Indeed, the extent of his range of motion on both flexion and 
extension far exceeds even the requirements for the most 
minimum noncompensable rating of 0 percent under DCs 5260 and 
5261.  Thus, inasmuch as he has a 10 percent rating despite 
not technically having sufficient limitation of motion under 
either of these codes to warrant this rating necessarily 
means that he already is receiving appropriate compensation 
for the extent that his pain at times may affect his range of 
motion, such as during prolonged use or repetitive motion.  
See, too, 38 C.F.R. § 4.71a, DC 5003, indicating to assign 
the minimum compensable rating of 10 percent when there is X-
ray confirmation of arthritis even when, as here, the Veteran 
does not have a compensable degree of limitation of motion on 
either flexion or extension.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  That is to say, read together, DC 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Further in this regard, the Board also has considered the 
appropriateness of separate compensable ratings based upon 
limitation of flexion and limitation of extension of the 
Veteran's left knee.  See VAOPGCPREC 9-2004 (Sept. 2004) 
(wherein VA's General Counsel determined that separate 
ratings may be awarded for disability of the same joint based 
upon findings of limitation of flexion and limitation of 
extension).  Importantly, however, as already pointed out, 
the Veteran's left knee has shown normal extension and only 
slightly limited flexion.  As such, separate compensable 
evaluations are not warranted under this special exception.  
See also 38 C.F.R. § 4.71a, DCs 5260 & 5261 (2008).

Moreover, the Veteran has denied experiencing any episodes of 
subluxation or instability in his left knee, and the various 
tests for this have all been negative when examined, 
including for VA compensation purposes.  Consequently, he 
also may not receive separate ratings under DC 5003 (for his 
arthritis) and DC 5257 (for instability) because he does not 
have the required instability apart from the arthritis.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998).



The circumstances of this case also are not so exceptional or 
unusual as to require extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  By his own admission, the Veteran's 
left knee disability does not cause any significant 
impairment in his occupational  functioning.  During his 
February 2009 Travel Board hearing he testified that he has 
never had to call in sick to work because of his left knee 
disability, and that his left knee disability also has not 
resulted in any less-than-favorable performance evaluations.  
During his most recent January 2008 VA compensation 
examination, he stated that he had some limitations in his 
activities of daily living, but only relatively mild and 
primarily involving mowing his yard and working in the yard.  
This level of occupational and other impairment in his daily 
living, however, is contemplated by the 10 percent schedular 
rating he already has.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated this, noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  Moreover, most, if not all of the 
evaluation and treatment the Veteran has received for  his 
left knee disability has been on an outpatient basis, not as 
an inpatient.  And this, perhaps, includes his December 2005 
arthroscopic surgery.  So referral for extra-schedular 
consideration is not warranted under the circumstances of 
this case.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

The claim for an initial rating higher than 10 percent for 
the left knee disability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


